     Case 2:17-cv-02742-RFB-BNW Document 318 Filed 03/05/21 Page 1 of 8




 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
                                                     ***
11
      Snap Lock Industries, Inc.,                           Case No. 2:17-cv-02742-RFB-BNW
12
                             Plaintiff,
13                                                          ORDER
             v.
14
      Swisstrax Corporation, et al.,
15
                             Defendants.
16

17

18           Before the Court are two related motions. Defendant filed a motion for sanctions at ECF

19   No. 188. Plaintiff responded at ECF No. 275, and Defendant replied at ECF No. 288. Then,

20   Plaintiff filed a motion to strike Defendant’s reply (ECF No. 288) at ECF No. 290. Defendant

21   responded at ECF No. 296. Plaintiff did not reply. The Court will first address the motion to

22   strike, followed by the motion for sanctions.

23      I.        Plaintiff’s Motion to Strike (ECF No. 290)

24           Defendant filed its reply brief in support of its motion for sanctions on October 13, 2020.

25   ECF No. 288. In its motion to strike, Plaintiff argues that this reply was either not permitted or

26   untimely and should, therefore, be stricken.

27           The Court entered two orders regarding whether and when Defendant could file a reply

28   brief in support of its motion for sanctions. ECF Nos. 196, 197 at 3. At ECF No. 196, the
     Case 2:17-cv-02742-RFB-BNW Document 318 Filed 03/05/21 Page 2 of 8




 1   undersigned ordered that no reply would be allowed; at ECF No. 197, the district judge ordered

 2   that a reply was due by October 12, 2020. To clarify the two orders, the undersigned ordered that

 3   the district judge’s briefing schedule at ECF No. 197 would control regarding the motion for

 4   sanctions. See ECF No. 200. Accordingly, October 12, 2020 was the deadline for Defendant to

 5   file its reply brief.

 6             Defendant filed its reply brief on October 13, 2020 because October 12, 2020 was a

 7   federal holiday (Columbus Day). See ECF Nos. 288, 296. Under Federal Rule of Civil Procedure

 8   6(a)(1)(C), Defendant was permitted to file its reply brief the day after this federal holiday.

 9   Accordingly, Defendant’s reply was not untimely, and ECF No. 290 will be denied.

10       II.      Defendant’s Motion for Spoliation Sanctions (ECF No. 188)

11                a. Background

12             Defendant asserts trademark infringement claims against Plaintiff in this case for alleged

13   infringement of Defendant’s Diamondtread mark. ECF No. 45. In the motion before the Court,

14   Defendant moves for sanctions for spoliation of evidence related to this infringement. ECF No.

15   188. Defendant alleges that in 2017, Plaintiff edited multiple Facebook posts “to remove any

16   evidence that [Plaintiff] had improperly used the DIAMONDTREAD trademark.” Id. at 2.

17             Plaintiff does not dispute that it edited these Facebook posts to modify the word

18   “Diamondtread.” See ECF No. 275 at 8-9. Instead, Plaintiff explains that it did this because the

19   parties had a “gentlemen’s agreement” to discuss any disagreements between the parties

20   regarding products or advertising prior to litigation. Id. Defendant sent an email to Plaintiff in

21   October of 2017 notifying it of a social media post that allegedly infringed Defendant’s

22   Diamondtread mark. Id. at 7-8. In response, the same day, Plaintiff edited multiple Facebook

23   posts to eliminate the use of the Diamondtread mark. Id. at 8-9. The original and edited posts are

24   still publicly visible on Facebook. Id. at 9.

25             As a result of these edits, Defendant seeks sanctions for spoliation of evidence. Defendant

26   states that the Court can sanction parties under its inherent authority or Rule 37 of the Federal

27   Rules of Civil Procedure. Id. However, Defendant does not further discuss or analyze Rule 37; it

28


                                                     Page 2 of 8
     Case 2:17-cv-02742-RFB-BNW Document 318 Filed 03/05/21 Page 3 of 8




 1   only analyzes whether sanctions should be imposed under the Court’s inherent authority. ECF

 2   No. 188 at 4.

 3           In response, Plaintiff argues that the Court does not have inherent authority to impose

 4   sanctions for spoliation of electronically stored evidence (ESI). ECF No. 275 at 13. Rather,

 5   Plaintiff argues, the Court may only impose sanctions under Federal Rule of Civil Procedure

 6   37(e). Id.

 7           In reply, Defendant strongly contests that the Court’s power to sanction Plaintiff is limited

 8   to Rule 37(e) and, in fact, states that “Rule 37(e) does not apply[]” here. ECF No. 288 at 3-5.

 9   Defendant again argues that the Court can rely on its inherent authority to sanction Plaintiff in

10   this context and should do so. See id. at 4-5, 9. Again, Defendant does not analyze whether

11   sanctions are appropriate under Rule 37(e).

12                b. Analysis

13           Rule 37(e) of the Federal Rules of Civil Procedure discusses spoliation of ESI. The latest

14   version, following the 2015 amendment, provides as follows:

15           (e) FAILURE TO PRESERVE ELECTRONICALLY STORED INFORMATION. If
             electronically stored information that should have been preserved in the
16
             anticipation or conduct of litigation is lost because a party failed to take reasonable
17           steps to preserve it, and it cannot be restored or replaced through additional
             discovery, the court:
18                   (1) upon finding prejudice to another party from loss of the information,
             may order measures no greater than necessary to cure the prejudice; or
19                   (2) only upon finding that the party acted with the intent to deprive another
             party of the information’s use in the litigation may:
20
                             (A) presume that the lost information was unfavorable to the party;
21                           (B) instruct the jury that it may or must presume the information was
                     unfavorable to the party; or
22                           (C) dismiss the action or enter a default judgment.
23   The comments to Rule 37(e) explain that the rule “authorizes and specifies measures a court may

24   employ if information that should have been preserved is lost, and specifies the findings

25   necessary to justify these measures.” Fed. R. Civ. P. 37 Advisory Committee Notes to the 2015

26   Amendment.

27           The comments also explain that a court may only sanction a party under Rule 37(e) for

28   destroying ESI; a court may not impose sanctions under its inherent authority. Id. (Rule 37(e)


                                                   Page 3 of 8
     Case 2:17-cv-02742-RFB-BNW Document 318 Filed 03/05/21 Page 4 of 8




 1   “forecloses reliance on inherent authority or state law to determine when” sanctions should be

 2   imposed).

 3          There does not appear to be any controlling United States Supreme Court or Ninth Circuit

 4   authority stating whether the 2015 amendments to Rule 37(e) prohibit courts from imposing

 5   sanctions for destruction of ESI based on their inherent authority. However, there is persuasive

 6   authority that says as much. An unpublished Ninth Circuit opinion recognized the limitation Rule

 7   37(e) imposed on courts’ inherent authority to sanction parties for destruction of ESI. In

 8   Newberry v. City of San Bernardino, 750 F. App’x 534, 537 (9th Cir. 2018), the Ninth Circuit

 9   explained that “[t]he parties framed the sanctions issue as invoking the district court’s inherent

10   authority” but “[t]he detailed language of Rule 37(e) . . . foreclose[d] reliance on inherent

11   authority to determine whether terminating sanctions were appropriate.” (internal quotations

12   omitted).

13          District courts in the District of Nevada have recognized the same. See, e.g., Winecup

14   Gamble, Inc. v. Gordon Ranch, LP, No. 317CV00163RCJWGC, 2020 WL 3840420, at *3 n.1 (D.

15   Nev. July 8, 2020) (“Defendant also moves for sanctions under the Court’s inherent authority.

16   However, the Advisory Committee Notes make clear that the 2015 amendment forecloses a court

17   from imposing sanctions for spoliation of ESI under that basis.”); Indep. Techs., LLC v. Otodata

18   Wireless Network, Inc., No. 320CV00072RJCCLB, 2020 WL 1433525, at *5 (D. Nev. Mar. 23,

19   2020) (Rule 37(e) “now provides the specific—and only—basis for sanctions for spoliation

20   of ESI.”); Small v. Univ. Med. Ctr., No. 2:13-CV-0298-APG-PAL, 2018 WL 3795238, at *66 (D.

21   Nev. Aug. 9, 2018) (“The 2015 amendment to Rule 37(e) now ‘forecloses reliance

22   on inherent authority or state law’ to determine whether and what sanctions are appropriate for a

23   party’s loss of discoverable ESI.”).

24          The Court is persuaded by all this persuasive authority and believes that if the Ninth

25   Circuit were to take up the issue in a published opinion, it would find that Rule 37(e) limited the

26   Court’s inherent authority to sanction parties for spoliation of ESI. Accordingly, the Court does

27   not believe that it has inherent authority to sanction Plaintiff for its alleged destruction of ESI.

28


                                                   Page 4 of 8
     Case 2:17-cv-02742-RFB-BNW Document 318 Filed 03/05/21 Page 5 of 8




 1   Rather, the Court believes it only has the power to sanction Plaintiff under Rule 37(e) for

 2   spoliation of ESI.

 3              Here, Defendant argues that Rule 37(e) does not apply for several reasons. ECF No. 288

 4   at 3-5.

 5              First, Defendant argues that Plaintiff’s “social media posts are not the type of electronic

 6   evidence the 2015 amendments were designed to address.” Id. at 4. This is so, according to

 7   Defendant, because the 2015 amendments were adopted to address the problem of the growing

 8   volume of ESI and the costs imposed on litigants to preserve this ESI to avoid sanctions. Id. at 3.

 9   Because preservation of Plaintiff’s social media does not require excessive effort and money,

10   Defendant argues that the 2015 amendments were not designed to address this situation. Id. at 4.

11              The Court agrees with Defendant’s general recitation of why Rule 37(e) was amended in

12   2015 but does not agree that the Rule is inapplicable here.1 The plain text of Rule 37(e) does not

13   require a certain volume of ESI be at issue before the rule is applicable. Nor does it require that

14   preservation of ESI require excessive effort or money before the rule applies. See Fed. R. Civ. P.

15   37(e).

16              Defendant also argues that because Plaintiff “intentionally altered and deleted evidence,

17   Rule 37(e) does not apply.” ECF No. 288 at 4. Defendant relies on several district court cases for

18   this argument. Id. at 4-5.

19              The Court does not agree that Rule 37(e) does not apply when a party intentionally

20   destroys or alters ESI. Admittedly, there appears to be a split in authority across district courts

21   regarding whether Rule 37(e) applies when a party intentionally destroys evidence. Again, there

22   1
         The comments to Rule 37(e) provide that the prior version of the rule
23              has not adequately addressed the serious problems resulting from the continued exponential
                growth in the volume of [ESI]. Federal circuits have established significantly different standards
24              for imposing sanctions or curative measures on parties who fail to preserve electronically stored
                information. These developments have caused litigants to expend excessive effort and money on
25              preservation in order to avoid the risk of severe sanctions if a court finds they did not do enough.
                New Rule 37(e) replaces the 2006 rule. It authorizes and specifies measures a court may employ if
26              information that should have been preserved is lost, and specifies the findings necessary to justify
                these measures. It therefore forecloses reliance on inherent authority or state law to determine
27              when certain measures should be used.

28   Fed. R. Civ. P. 37 Advisory Committee Notes to the 2015 Amendment.



                                                            Page 5 of 8
     Case 2:17-cv-02742-RFB-BNW Document 318 Filed 03/05/21 Page 6 of 8




 1   does not appear to be any controlling United States Supreme Court or Ninth Circuit authority on

 2   point. However, the plain language of Rule 37(e), the comments to the 2015 amendment, and

 3   other secondary sources are instructive.

 4          The text of Rule 37(e)(2) provides specific, harsh sanctions a court may impose only if

 5   ESI “that should have been preserved in the anticipation or conduct of litigation is lost because a

 6   party failed to take reasonable steps to preserve it” and the court finds that “the party acted with

 7   the intent to deprive another party of the information’s use . . . .” Fed. R. Civ. P. 37(e)(2)

 8   (emphasis added). In other words, the plain text of Rule 37(e)(2) addresses what sanctions a court

 9   may impose when a party intentionally loses or destroys ESI.

10          The comments support this interpretation. In essence, the comments provide that the

11   sanctions permitted under subsection (e)(2) can only be imposed when ESI was intentionally

12   destroyed. Discussing one of the sanctions permitted under subsection (e)(2), adverse inference

13   instructions, the comments explain that such instructions

14          were developed on the premise that a party’s intentional loss or destruction of
            evidence to prevent its use in litigation gives rise to a reasonable inference that the
15
            evidence was unfavorable to the party responsible for loss or destruction of the
16          evidence. Negligent or even grossly negligent behavior does not logically support
            that inference. Information lost through negligence may have been favorable to
17          either party, including the party that lost it, and inferring that it was unfavorable to
            that party may tip the balance at trial in ways the lost information never would have.
18          The better rule for the negligent or grossly negligent loss of electronically stored
            information is to preserve a broad range of measures to cure prejudice caused by
19
            its loss, but to limit the most severe measures to instances of intentional loss or
20          destruction.

21
     Fed. R. Civ. P. 37 Advisory Committee Notes to the 2015 Amendment (emphasis added). These
22
     comments further demonstrate that Rule 37(e) is applicable when ESI is intentionally destroyed.
23
            The Handbook of Federal Civil Discovery and Disclosure further supports this conclusion.
24
     It provides that after the 2015 amendments, Rule 37(e) “covers both unintentional and intentional
25
     spoliation of ESI.” § 12:16, Failure to produce electronically stored information, Handbook Fed.
26
     Civ. Disc. & Disclosure § 12:16 (4th ed.).
27

28


                                                  Page 6 of 8
     Case 2:17-cv-02742-RFB-BNW Document 318 Filed 03/05/21 Page 7 of 8




 1            Based on all this authority, the Court is persuaded that Rule 37(e) governs whether

 2   spoliation sanctions should be imposed for Plaintiff’s alleged intentional destruction of ESI.

 3   Because Defendant has not briefed the issue of imposing sanctions under Rule 37(e), the Court

 4   will not engage in a Rule 37(e)-analysis. The Court will, instead, deny Defendant’s motion

 5   without prejudice.

 6            Defendant may refile its motion for sanctions under Rule 37(e), if it believes it can

 7   appropriately do so. However, Defendant is advised that if it refiles its motion, in addition to

 8   discussing all the other requirements of Rule 37(e), it should pay particular attention to the issue

 9   of whether the information has truly been “lost” and cannot be restored or replaced through

10   additional discovery. Without pre-judging the issue, the Court notes that it has serious concerns

11   about whether these requirements are met, given that (1) the originals of the edited posts are still

12   available; (2) Defendant did not discuss what other attempts it made to discover altered social

13   media posts (e.g., subpoenaing records from Facebook);2 and (3) Defendant’s assertions that there

14   may be other altered posts seems purely speculative on the record before the Court.3

15            Finally, the Court notes that there was argument from both parties about Plaintiff’s alleged

16   failure to produce the original, unedited posts in discovery. On this score, Defendant stated in its

17   reply brief that sanctions under Rule 37(c) would also be appropriate here. ECF No. 288 at 10. As

18   imposing sanctions under Rule 37(c) was also not fully briefed, the Court will not address it in

19   this order. However, Defendant is not prohibited from filing an appropriate motion for sanctions

20   under Rule 37(c), if it has a valid basis for doing so.

21            IT IS THEREFORE ORDERED that Plaintiff’s motion to strike (ECF No. 290) is

22   DENIED.

23
     2
24     See Chinitz v. Intero Real Estate Servs., No. 18-CV-05623-BLF, 2020 WL 7389417, at *3 (N.D. Cal. May 13,
     2020) (“The Facebook videos and posts qualify as ESI, and Intero clearly failed to take reasonable steps to preserve
25   the ESI because it removed the Facebook Videos and Posts from its Facebook page during the middle of
     litigation . . . Plaintiff, however, has failed to show that the Facebook Videos and Posts have been ‘lost.’ That is,
26   Plaintiff has not shown that the missing video and posts ‘cannot be restored or replaced through additional
     discovery.’ Fed. R. Civ. P. 37(e). Indeed, there is no evidence in the record that Plaintiff tried to obtain the Facebook
27   Videos and Posts from Facebook directly through additional discovery.”).
     3
       See Ryan v. Editions Ltd. W., Inc., 786 F.3d 754, 766 (9th Cir. 2015) (affirming denial of spoliation sanctions, in
     part, because remaining claims of spoliation were speculative).
28


                                                           Page 7 of 8
     Case 2:17-cv-02742-RFB-BNW Document 318 Filed 03/05/21 Page 8 of 8




 1         IT IS FURTHER ORDERED that Defendant’s motion for spoliation sanctions (ECF No.

 2   188) is DENIED without prejudice.

 3         DATED: March 5, 2021

 4
                                                   BRENDA WEKSLER
 5                                                 UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                          Page 8 of 8
